Citation Nr: 0931210	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-21 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for mild psychoneurosis and 
anxiety reaction.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to July 
1943.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision issued by the 
Hartford Department of Veterans Affairs (VA) Regional Office 
(RO) in Newington, Connecticut, which denied reopening the 
Veteran's claim for service connection for mucous colitis, also 
claimed as a stomach condition.  

In July 2009, the Veteran canceled his POA for American Legion 
and advised that he would be representing himself. 

In July 2007, the Veteran's former representative notes in a 
646 that the RO has certified the wrong issue.  The former 
representative explains that the issue of new and material 
evidence for gastrointestinal problems should be before the 
Board and not the issue of a compensable rating for 
psychoneurosis.  Additionally, in June 2007, the Veteran wrote 
in his Form 9 that his claim does not relate to psychoneurosis.  
Instead he explained that he was discharged from the military 
due to stomach pains and vomiting and has suffered from stomach 
problems since service.  As this document met the requirements 
for withdrawal of an appeal, the Veteran's appeal from the 
January 2007 denial of his claim for a compensable rating for 
psychoneurosis is deemed to have been withdrawn.  See 38 C.F.R. 
§ 20.204(a),(b) (2008).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran has repeatedly stated that he is not interested in 
seeking a compensable rating for psychoneurosis, as he has no 
mental disorder.  He states very clearly that he is interested 
in adjudicating the issue of service connection for a stomach 
condition that he has suffered from since service.  

In January 2007, the RO adjudicated the issue of a compensable 
rating for psychoneurosis and the issue of whether new and 
material evidence had been received to reopen the claim for 
mucous colitis, also claimed as a stomach condition.  The 
Veteran filed a timely notice of disagreement with this 
decision.  The RO subsequently issued a statement of case (SOC) 
only for the issue of a compensable rating for psychoneurosis 
and not for his stomach condition.  The RO has not yet issued a 
SOC in response to the NOD for the issue of whether new and 
material evidence had to been submitted to reopen a claim for 
his stomach condition.  Therefore, this claim must be remanded 
for the issuance of such a SOC.  38 U.S.C.A. § 7105; see 
Manlincon v. West, 12 Vet. App. 238 (1999).

In September 2007, the Veteran contacted VA and indicated that 
he desired a video hearing before a member of the Board.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2008).  This hearing must be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.   The RO should take all necessary steps 
to develop the issue of new and material 
evidence has been submitted to reopen a 
claim for entitlement to service connection 
for mucous colitis, also claimed as a 
stomach condition, to include obtaining an 
examination and opinion.

2.  Then, issue a SOC as to the claim for 
whether new and material evidence has been 
submitted to reopen a claim for entitlement 
to service connection for mucous colitis, 
also claimed as a stomach condition.  This 
issue should be certified to the Board only 
if the Veteran submits a timely and 
sufficient substantive appeal, and the 
Veteran should be informed of this fact.

3.  Thereafter, the RO should schedule the 
Veteran for a video hearing before a 
Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
		
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



